Citation Nr: 0024728	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-42 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of injuries 
of the back and left arm.  


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

In April 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, denied 
service connection for residuals of injuries of the back and 
left arm as secondary to service-connected bilateral ankle 
disability.  The veteran did not initiate an appeal.  In 
January 1995, a Hearing Officer at the RO held that 
additional evidence received since April 1990 was sufficient 
to reopen the claim but not sufficiently probative to grant 
the claim based upon a review of all of the evidence of 
record, both old and new.  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran appealed.  In a decision dated 
in May 1998, the Board of Veterans' Appeals (Board or BVA) 
upheld the RO, denying the claim on the merits.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
single-judge Memorandum Decision dated in July 2000, the 
Court reversed the Board's decision and remanded the matter 
to the Board for further proceedings.  On July 27, 2000, the 
Court entered judgment in this case.  Copies of the Court's 
Memorandum Decision and Judgment, together with the briefs of 
the parties, have been placed in the claims file.  

The matter is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran sustained injuries to his back and left arm 
on August 7, 1988, when he fell approximately 25 to 30 feet 
from a ladder to a cement floor.  

2.  At the time of the fall, service connection was in effect 
for bilateral ankle disabilities.  

3.  The Court in July 2000 found that the veteran sustained 
his back and left arm injuries as a direct consequence of his 
service-connected ankle condition.  


CONCLUSION OF LAW

The veteran has residuals of back and left arm injuries that 
are proximately due to service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contended that he fell from a ladder injuring his 
back and left arm when his service-connected right ankle 
"gave out" on him.  He thus maintained that he was entitled 
to service connection on a secondary basis.  Service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

In its May 1998 decision, the Board found that the veteran 
sustained injuries to his back and left arm on August 7, 
1988, when he fell approximately 25 to 30 feet from a ladder 
to a cement floor.  The Board further determined that the 
veteran's testimony and other assertions regarding the 
circumstances of the fall were not credible and that the 
etiologic opinions of physicians attributing the fall to the 
ankle condition were based on the veteran's rendition of 
events.  Those opinions were thus predicated on an inaccurate 
factual premise and were thus unfounded.  The Board concluded 
that neither the veteran's service-connected right ankle 
disability, nor any other service-connected disability, was 
shown to have directly or proximately caused the veteran's 
fall on August 7, 1988.  

On appeal, however, the Court found that "[t]here is no 
evidence of record which contradicts the appellant's claim 
that his service-connected ankle condition caused him to fall 
from the ladder.  In fact, all of the evidence of record 
supports the appellant's claim."  The Court therefore 
reversed the Board's decision denying secondary service 
connection as without a plausible basis in the record.  The 
Court stated that where the Board's determination lacks a 
plausible basis in the record and all of the evidence of 
record supports the appellant's claim, the Board's 
determination should be reversed and the matter remanded 
"for the BVA to grant the claim."  See Colayong v. West, 12 
Vet. App. 524, 539 (1999); Beaty v. Brown, 6 Vet. App. 532, 
538-39 (1994); Harder v. Brown, 5 Vet. App. 183, 189 (1993).  
Somewhat confusingly, the Court then remanded the case to the 
Board "for assignment of an appropriate disability rating."  

The Board is bound by the Court's decision as the law of the 
case.  See Browder v. Brown, 5 Vet. App. 268, 270-71 (1993).  
It follows that service connection for residuals of back and 
left arm injuries as secondary to service-connected 
disability must be granted.  


ORDER

Service connection for residuals of injuries of the back and 
left arm secondary to service-connected right ankle 
disability is granted.  


REMAND

Although service connection has been granted for the claimed 
disability, a rating decision implementing the grant must be 
entered and promulgated by the RO.  In view of this, and 
pursuant to the Court's decision in this matter, the case is 
REMANDED to the RO for the following action:  

After undertaking any appropriate 
indicated development, the RO should 
enter a rating decision in the veteran's 
case implementing the grant of service 
connection for residuals of injuries of 
the back and left arm secondary to 
service-connected disability.  The rating 
decision should be duly promulgated to 
the veteran and his attorney-
representative, in accordance with 
38 U.S.C.A. § 5104(a) (West Supp. 2000).  

Thereafter, the case should be developed for appellate 
consideration by the Board only if a notice of disagreement 
is received with respect to another issue arising from this 
claim.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement with level of compensation 
for a service-connected condition was separate from prior 
notice of disagreement regarding whether condition was 
service connected); see also Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



